Opinion filed July 31, 2014




                                      In The


        Eleventh Court of Appeals
                                    __________

                  Nos. 11-12-00217-CR & 11-12-00218-CR
                                __________

                JOHNNY DWIGHT HOUSTON, Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 104th District Court
                              Taylor County, Texas
                     Trial Court Cause Nos. 17097B & 17098B

                      MEMORANDUM OPINION
       Appellant, Johnny Dwight Houston, appeals the trial court’s judgments
revoking his community supervision on two convictions for injury to a child. See
TEX. PENAL CODE ANN. § 22.04(f) (West Supp. 2013). In three issues in each
appeal, he argues that (1) his due process rights have been violated by his inability
to challenge the sufficiency of the evidence supporting the revocation of his
community supervision, (2) the evidence was insufficient to prove that he
absconded from a substance abuse felony punishment facility (SAFPF), as the
State alleged in its motion to revoke, and (3) the trial court erred when it ordered
him to pay the fees of his court-appointed attorney. We affirm.
                                         Background Facts
        Pursuant to a plea agreement, Appellant originally pleaded guilty to the
offenses of injury to a child in trial court cause numbers 17097B and 17098B. For
each conviction, the trial court sentenced Appellant to confinement in the
Institutional Division of the Texas Department of Criminal Justice for a term of ten
years but then probated those sentences in order to place Appellant on community
supervision for a term of ten years.
        On April 25, 2012, the State filed a motion to revoke Appellant’s
community supervision in each cause. The motions alleged that Appellant violated
the terms and conditions of his community supervision in each case in at least
sixteen different ways. 1
        At the hearing held on the motions to revoke, Appellant pleaded true to all of
the State’s allegations except for the allegation that he absconded from the SAFPF
on the night of March 1, 2012. The State presented evidence only on the allegation
that Appellant absconded from the SAFPF. The State relied on Appellant’s plea of
true with respect to the remaining allegations.
        At the conclusion of the hearing, the trial court found all of the State’s
allegations to be true. The trial court revoked Appellant’s community supervision
in both causes and ordered him to serve his original sentence of ten years
confinement for each of his two convictions for injury to a child. The trial court
ordered the sentences to run concurrently.



        1
          These allegations included claims that Appellant used prohibited substances, failed to report to
his supervision officer, failed to update his place of employment, failed to abide by his curfew, failed to
avoid persons and places of disreputable character, failed to complete required community service, and
failed to pay court costs and other fees.

                                                    2
                                       Analysis
      In his first issue, Appellant argues that his due process rights were violated
because the State was not required to present evidence beyond his plea of true to
prove that he violated the terms of his community supervision. He contends that
the statutory protections offered by Article 1.15 of the Texas Code of Criminal
Procedure should be extended to revocation proceedings based on the similarity
those proceedings have to criminal trials where a defendant pleads guilty. See
TEX. CODE CRIM. PROC. ANN. art. 1.15 (West 2005); Menefee v. State, 287 S.W.3d
9, 13 (Tex. Crim. App. 2009) (“No trial court is authorized to render a conviction
in a felony case, consistent with Article 1.15, based upon a plea of guilty ‘without
sufficient evidence to support the same.’”).
      The Texas Court of Criminal Appeals has made it clear that the violation of
a single condition of community supervision is a sufficient ground to support
revocation of community supervision. Moses v. State, 590 S.W.2d 469, 470 (Tex.
Crim. App. 1979). Furthermore, a defendant’s plea of true, standing alone, is
sufficient to support the revocation of community supervision. Id. Thus, if a
defendant pleads true to violating any condition of his community supervision, he
cannot claim that the evidence is insufficient to support revocation. Mitchell v.
State, 482 S.W.2d 221, 222–23 (Tex. Crim. App. 1972); Harris v. State, 160
S.W.3d 621, 626 (Tex. App.—Waco 2005, pet. struck). Consequently, Appellant
is challenging the holdings of the Court of Criminal Appeals that a plea of true,
standing alone, is sufficient to support the revocation of community supervision.
      We previously addressed the issue raised by Appellant in Johnson v. State,
No. 11-11-00004-CR, 2012 WL 3891621, at *2 (Tex. App.—Eastland Sept. 6,
2012, pet. ref’d) (mem. op., not designated for publication). We held in Johnson
that the failure to present this due process contention in the trial court results in a
waiver of the error on appeal. See TEX. R. APP. P. 33.1(a) (stating that, as a
                                          3
prerequisite to presenting a complaint for appellate review, a timely request,
objection, or motion must be made and ruled upon by the trial court); Pena v.
State, 285 S.W.3d 459, 464 (Tex. Crim. App. 2009) (finding that a due process
complaint can be waived on appeal). Accordingly, Appellant waived his due
process issue by failing to raise it in the trial court.
       Moreover, our conclusion in Johnson demonstrates that Appellant’s due
process complaint fails on the merits as well. Citing the opinion of our sister court
in Godley v. State, No. 03-11-00083-CR, 2012 WL 1660613 (Tex. App.—Austin
May 11, 2012, pet. ref’d) (mem. op., not designated for publication), we rejected
the same argument that Appellant makes here. As it did in Johnson and Godley,
binding precedent controls our decision in this case. Accordingly, a defendant who
pleads true to violating conditions of community supervision cannot later claim
that there is insufficient evidence to revoke that supervision.          We overrule
Appellant’s first issue in each appeal.
       In his second issue, Appellant argues that the trial court abused its discretion
when it revoked his community supervision on the ground that he absconded from
his SAFPF because the evidence was insufficient to support the allegation. A trial
court’s decision to revoke community supervision is reviewed for an abuse of
discretion. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006). The
State has the burden of showing by a preponderance of the evidence that the
defendant committed a violation of the conditions of his community supervision.
Cobb v. State, 851 S.W.2d 871, 873 (Tex. Crim. App. 1993). If the State fails to
meet its burden of proof, the trial court abuses its discretion in revoking the
community supervision. Cardona v. State, 665 S.W.2d 492, 493–94 (Tex. Crim.
App. 1984). The trial court is the sole judge of the credibility of the witnesses and
the weight given to their testimony, and we review the evidence in the light most
favorable to the trial court’s ruling. Garrett v. State, 619 S.W.2d 172, 174 (Tex.
                                             4
Crim. App. [Panel Op.] 1981). Proof of one violation of the terms of community
supervision is sufficient to support revocation. Sanchez v. State, 603 S.W.2d 869,
871 (Tex. Crim. App. 1980). A defendant’s true plea provides the court with
sufficient evidence to revoke his community supervision. Smith v. State, 286
S.W.3d 333, 342 (Tex. Crim. App. 2009).
      In light of Appellant’s plea of true to fifteen other alleged violations of the
terms and conditions of community supervision, we need not consider Appellant’s
evidentiary contentions to a single alleged violation. When a trial court finds
several violations of community supervision conditions, we affirm the revocation
order if the proof of any single allegation is sufficient. See Hart v. State, 264
S.W.3d 364, 367 (Tex. App.—Eastland 2008, pet. ref’d). The trial court did not
abuse its discretion in revoking Appellant’s community supervision because it had
numerous other violations on which it could have based its decision. We overrule
Appellant’s second issue in each appeal.
      In his third issue, Appellant claims that a portion of the judgments in cause
numbers 17097B and 17098B should be vacated because they incorrectly assessed
the fees of his court-appointed attorney against him. The State does not dispute
Appellant’s indigent status but argues that the final judgments do not require
Appellant to pay attorney’s fees.       The State concedes that, if the evidence
establishes that the judgments require Appellant to pay attorney’s fees, the fees
should be deleted from the judgments.
      The trial court’s original judgments placing Appellant on community
supervision required Appellant to pay several fees as a term and condition of his
community supervision, including the fees for his court-appointed attorney. The
judgments did not set out a dollar amount owed for the attorney’s fees, but the
judgments contained a notation indicating that the amount was to be determined
later. The trial court later established the amount of the attorney’s fees to be paid
                                           5
by Appellant in subsequent orders amending conditions of community super-
vision. 2
        The trial court’s subsequent judgments revoking Appellant’s community
supervision did not specifically require Appellant to pay the assessed costs for
attorney’s fees. However, they do provide that he is to be punished “in accordance
with the judgment and sentence originally entered in this cause.”                              As noted
previously, the original judgments required Appellant to pay attorney’s fees.
Accordingly, the judgments revoking Appellant’s community supervision
seemingly require him to pay the fees of his court-appointed attorney.
        Under the authority of Wiley v. State, 410 S.W.3d 313, 318–19 (Tex. Crim.
App. 2013), we conclude that Appellant has not preserved this issue for appellate
review. The Court of Criminal Appeals recently held in Wiley that a defendant,
whose community supervision had been revoked, forfeited his challenge to the
imposition of court-appointed attorney’s fees by failing to bring such a claim in a
direct appeal from the order originally imposing community supervision. As noted
by the court, “[A]n appellant will not be permitted to raise on appeal from the
revocation of his community supervision any claim that he could have brought on
an appeal from the original imposition of that community supervision.” Wiley, 410
S.W.3d at 319. As was the case in Wiley, the orders imposing the payment of
attorney’s fees were the original judgments placing Appellant on community
supervision.        Under Wiley, Appellant was required to timely appeal these
judgments in order to challenge the assessment of court-appointed attorney’s fees.3


        2
         In its motions to revoke Appellant’s community supervision, the State listed Appellant’s failure
to pay the attorney’s fees as one of the allegations against him. Appellant pleaded true to this allegation,
and the trial court implicitly found it to be true.
        3
          We note that Appellant is challenging the imposition of any attorney’s fees against him rather
than the amount of attorney’s fees assessed him. Accordingly, he potentially could have raised this claim
in a direct appeal of the judgments imposing community supervision.

                                                     6
The fact that Appellant specifically waived his right to appeal the judgments
imposing community supervision does not change the result. Perez v. State, 424
S.W.3d 81, 85–86 (Tex. Crim. App. 2014) (“Appellant’s waiver of his right to
appeal does not excuse his failure to appeal the assessment of court costs at the
time of the original imposition of community supervision.”). Because Appellant
did not challenge the assessment of attorney’s fees by a direct appeal from the
original judgments imposing community supervision, he has waived the issue. We
overrule Appellant’s third issue in each appeal.
                                   This Court’s Ruling
      We affirm the judgments of the trial court.




                                                     JOHN M. BAILEY
                                                     JUSTICE


July 31, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           7